Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Regarding claim 4, the output determining means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 8, lines 2 and 4, the determining means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding claim 4, line 3,  output temperature determining means is interpreted as any device that outputs temperature. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, line 2, regarding “output determining means”, The specification lacks sufficient details disclosing what the output determining means is and therefore fails to show applicant had possession of the claimed invention. 
Regarding claim 8, line 2, regarding “determining means that determines a broken wire and short circuit”, The specification lacks sufficient details disclosing what the determining means is and therefore fails to show applicant had possession of the claimed invention. 
Regarding claim 8, line 4, regarding “determining means that determines a broken wire and short circuit”, The specification lacks sufficient details disclosing what the determining means is and therefore fails to show applicant had possession of the claimed invention. 
Regarding claim 9, line 1, regarding “determining means that determines a broken wire and short circuit”, The specification lacks sufficient details disclosing what the determining means is and therefore fails to show applicant had possession of the claimed invention. 

Claim Objections
Claim 1 recites the limitation “a pump body” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kozaki (US 20170306967) in view of Shimadzu (JP 2008184904)
Regarding claim 1, Kozaki teach A vacuum pump comprising: 
a control unit (Note 21 and 22) that monitors and controls a motor (10) and a magnetic bearing (34, 35 and 36), each being stored in a pump body (Note 1); (Note Fig. 1) 
a temperature-adjustment function unit (Note temperature control section 22, Fig. 1) that measures a temperature of a pump body by at least one temperature sensor (Note 8 rotor temperature sensor, Fig. 1), disposed in the pump body and controls at least one heater or solenoid controlled valve based on the temperature,  (Note the connection to heater 5, Fig. 1)
the temperature-adjustment function unit including a first terminal capable of connecting or disconnecting the temperature sensor; (Note the line connecting the temperature control section 22 to rotor temperature sensor 8, Fig. 1)
and 
a second terminal capable of connecting or disconnecting one of the heater and the solenoid controlled valve, (Note the line connecting the temperature control section 22 to the heater 5, Fig. 1)
Kozaki does not teach the vacuum pump further comprising a self-diagnosis unit capable of conducting a self-diagnosis of whether an input signal to the first terminal has been normally inputted or whether the signal has been normally outputted from the second terminal.
Shimadzu teach the vacuum pump further comprising a self-diagnosis unit (Note comparison circuit 202U-202W), capable of conducting a self-diagnosis of whether an input signal to the first terminal has been normally inputted or whether the signal has been normally outputted from the second terminal. (Note par. To detect such a potential difference for detecting disconnection, it is conceivable to use a comparator circuit as the comparison circuit 202 as shown in FIG. When the operating voltage is a high voltage, it cannot be directly taken in as a signal into the comparator, so it is divided and converted to a signal level voltage. Then, a detection signal is created by the comparator 202U and is directly converted to a level that can be captured by the CPU 203.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kozaki to include the teaching of Shimadzu because it would determine the connection state of each wire.
Regarding claim 7, Kozaki et al. teach wherein the temperature-adjustment function unit (Note 22, Fig. 1) and the control unit (20 and 21) are configured as independent units. (Note Fig. 1)


Regarding claim 10, Kozaki teach  A temperature adjustment controller (Note 2, Fig. 1) comprising: 
a control unit (Note 21 and 20) that monitors and controls a motor (10) and a magnetic bearing, (34, 35 and 36) each being stored in a pump body (Note 1); (Note Fig. 1) and 
a temperature-adjustment function unit (Note temperature control section 22, Fig. 1) that measures a temperature of a pump body by using at least one temperature sensor (Note 8 rotor temperature sensor, Fig. 1) disposed in the pump body and controls at least one heater or solenoid controlled valve based on the temperature, (Note the connection to heater 5, Fig. 1)
the temperature-adjustment function unit including: 
a first terminal capable of connecting or disconnecting the temperature sensor; (Note the line connecting the temperature control section 22 to rotor temperature sensor 8, Fig. 1)
and 
a second terminal capable of connecting or disconnecting one of the heater and the solenoid controlled valve, (Note the line connecting the temperature control section 22 to the heater 5, Fig. 1)
Kozaki et al. does not teach 
the temperature adjustment controller further comprising a self-diagnosis unit capable of conducting a self-diagnosis of whether an input signal to the first terminal has been normally inputted or whether the signal has been normally outputted from the second terminal.
Shimadzu teach the temperature adjustment controller further comprising a self-diagnosis unit (Note comparison circuit 202U-202W), capable of conducting a self-diagnosis of whether an input signal to the first terminal has been normally inputted or whether the signal has been normally outputted from the second terminal. (Note par. To detect such a potential difference for detecting disconnection, it is conceivable to use a comparator circuit as the comparison circuit 202 as shown in FIG. When the operating voltage is a high voltage, it cannot be directly taken in as a signal into the comparator, so it is divided and converted to a signal level voltage. Then, a detection signal is created by the comparator 202U and is directly converted to a level that can be captured by the CPU 203.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kozaki to include the teaching of Shimadzu because it would determine the connection state of each wire.

Regarding claim 11, Kozaki teach An inspection tool of a temperature-adjustment function unit (Note temperature control section 22, Fig. 1) that measures a temperature of a pump body by using at least one temperature sensor disposed in the pump body (Note 8 rotor temperature sensor, Fig. 1) and controls at least one heater or solenoid controlled valve based on the temperature, , (Note the line connecting the temperature control section 22 to the heater 5, Fig. 1) the temperature-adjustment function unit (Note temperature control section 22, Fig. 1) including: 
a first terminal capable of connecting or disconnecting the temperature sensor; (Note the line connecting the temperature control section 22 to rotor temperature sensor 8, Fig. 1)
and 
a second terminal capable of connecting or disconnecting one of the heater and the solenoid controlled valve, (Note the line connecting the temperature control section 22 to the heater 5, Fig. 1)
Kozaki does not teach the temperature adjustment controller further comprising a self-diagnosis unit capable of conducting a self-diagnosis of whether an input signal to the first terminal has been normally inputted or whether the signal has been normally outputted from the second terminal.
Shimadzu teach  the temperature adjustment controller further comprising a self-diagnosis unit (Note comparison circuit 202U-202W) capable of conducting a self-diagnosis of whether an input signal to the first terminal has been normally inputted or whether the signal has been normally outputted from the second terminal. (Note par. To detect such a potential difference for detecting disconnection, it is conceivable to use a comparator circuit as the comparison circuit 202 as shown in FIG. When the operating voltage is a high voltage, it cannot be directly taken in as a signal into the comparator, so it is divided and converted to a signal level voltage. Then, a detection signal is created by the comparator 202U and is directly converted to a level that can be captured by the CPU 203.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kozaki to include the teaching of Shimadzu because it would determine the connection state of each wire.

Allowable Subject Matter
Claims 2,3,5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 is allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 12, patentability exists, at least in part, with the claimed features of: 
 connecting a dummy second load is connected instead of one of the heater and the solenoid controlled valve to the second terminal, determining that the temperature sensor has reached a predetermined temperature value in simulation when a voltage applied to the first load has a preset voltage value; and applying or stopping a predetermined current to the second load based on a simulated determination result of the temperature determining means, preparing the preset voltage value for turn-on and turn-off of the heater or opening and closing of the solenoid controlled valve, and configuring current control on the second load independently for each of the heater and the solenoid controlled valve as claimed in combination with all other limitations of claim 12.

The best prior art:
Kozaki (US 20170306967)  teach A vacuum pump includes; a rotor, a stator, a motor, a heating section heating the pump base portion, a base temperature detection section detecting a temperature of the pump base portion, a rotor temperature detection section detecting a temperature equivalent as a physical amount equivalent to a temperature of the rotor, and a heating control section to control heating of the pump base portion by the heating section such that a detection value of the rotor temperature detection section falls within a predetermined target value range.
Kozaki does not teach the limitations above.
Tsutsui (US 20150226229) teach A turbo-molecular pump comprises: a rotor; stationary blades; a stator; a plurality of spacers; a heater disposed on the base; a temperature sensor for detecting a temperature of the stator; and a temperature regulation section for on/off controlling the heater based on a temperature detected by the temperature sensor to regulate the temperature of the stator so as to be a reaction product accumulation prevention temperature.
Tsutsui does not teach the limitations above.
Moriyama (US 20180291926) teach A vacuum pump control device comprises: a pump controller configured to control a vacuum pump; a cooling device configured to cool the pump controller; a housing configured to house the pump controller; a temperature sensor configured to detect, in the housing, a temperature at one of a first position or a second position having a higher temperature than that at the first position; a humidity sensor configured to detect a humidity at the second position in the housing; a temperature estimator configured to estimate a temperature at the other one of the first position or the second position based on the temperature detected by the temperature sensor; and a cooling controller configured to control execution and stop of cooling operation by the cooling device based on the temperature estimated by the temperature estimator, the temperature detected by the temperature sensor, and the humidity detected by the humidity sensor.
Moriyama does not teach the limitations above.

The pertinent prior art, taken alone, or, in combination, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, provided, and disposed, in the manner as claimed by the Applicants.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858